DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 2/15/2022.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/15/2022 and 2/22/2022 have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,836,252 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method of controlling a limited slip differential (LSD) of a vehicle including determining a value of a preload for application to the LSD, the value of the preload being based on a predicted engine torque and on the speed of the vehicle; and applying a preload to the LSD when the value of the preload is greater than zero, in combination with the other method steps required by independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
MUELLER (US 4,644,823), being the closest prior art, discloses a limited slip differential (LSD) control system that uses an engine torque and vehicle speed in determining clutch engagement (load) characteristics but fails to disclose the above mentioned limitations that deal with determining a value of a preload in a specific manner based on predicted engine torque and a vehicle speed, and then applying a preload to the LSD when the value of the preload is greater than zero. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655